DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                               ROBERT JOSHUA,
                                  Petitioner,

                                         v.

                        CITY OF FORT LAUDERDALE,
                                Respondent.

                                  No. 4D17-968

                                [October 18, 2017]


   Petition for Writ of Prohibition to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol Lisa Phillips, Judge; L.T. Case No.
11-20057 (25).

    Robert Joshua, Doral, pro se.

   Cynthia A. Everett, City Attorney, and Bradley H. Weissman, Assistant
City Attorney, Fort Lauderdale, for respondent.

SUAREZ, SALTER and FERNANDEZ, Associate Judges.

SUAREZ, Associate Judge.

    Petitioner Robert W. Joshua (“Petitioner”) seeks a writ of prohibition to
prevent the trial court from proceeding in the underlying forfeiture action
between the City of Ft. Lauderdale (“City”) and Petitioner, case no. 11-
20057(25), filed in the 17th Judicial Circuit in and for Broward County,
Florida, and for return of his seized property. 1 We decline to recognize the
Petitioner’s voluntary dismissal of his first filed petition for writ of certiorari
in case no. 4D17-968; 2 we deny Petitioner’s second petition for writ of
certiorari filed by Petitioner under that same case number shortly after
filing the voluntary dismissal of his first petition; we deny the City’s motion
to strike; and we affirm the trial court’s February 20, 2017 order denying

1
 We treat the petition for writ of prohibition as a petition for writ of certiorari.
2 See State v. Schopp, 653 So. 2d 1016 (Fla. 1995) (holding an appellate court has the
discretion to retain jurisdiction to render a decision on the merits of a case
notwithstanding the filing of a notice of voluntary dismissal).
the Petitioner’s motion to dismiss the City’s civil forfeiture complaint, case
no. 11-20057(25), filed in the 17th Judicial Circuit in and for Broward
County, Florida. See DeGregorio v. Balkwill, 853 So. 2d 371 (Fla. 2003);
Hernandez v. Kissimmee Police Dep’t, 901 So. 2d 420, 422 (Fla. 5th DCA
2005); Alvarez v. City of Plantation, 824 So. 2d 339 (Fla. 4th DCA 2002);
cf. Hamilton Cty. Bd. of Cty. Comm'rs v. State Dep't of Envtl. Regulation, 587
So. 2d 1378, 1390 (Fla. 1st DCA 1991) (noting statute seemingly
mandatory in terms because of the use of the word “shall,” is designed
simply to further the orderly conduct of business, and the provision is
generally deemed directory only).

SALTER and FERNANDEZ, Associate Judges, concur.




                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2